DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 9-11 are canceled. Claims 1-8 and 12-27 are pending. Claims 17-25 are withdrawn. Claims 1-8, 12-16, and 26-27 are examined on the merits. All rejections not reiterated herein have been withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 170, 195, 222, and 322.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure (see par. 112-113) is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“the algorithm is configured to convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of at least one of the amount or the activity of at least one enzyme in the sample or the amount of an enzyme substrate in the sample” in claim 1 and 
“the interpretive algorithm is further configured to (i) calculate a calibration curve and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample” in claims 1, 26, and 27.
The limitations meet the three-prong test as follows:
The generic placeholders are “algorithm” and “interpretive algorithm” for the term “means’.
The functional language that modifies the placeholders is “configured to convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of at least one of the amount or the activity of at least one enzyme in the sample or the amount of an enzyme substrate in the sample” and “configured to (i) calculate a calibration curve and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample”.
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed functions. No structural limitations are provided in the claim to perform the functions.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-16, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a lateral-flow chromatographic assay cassette with an enzymatically activated label and a testing device for data collection and data analysis comprising a handheld computing device. The testing device broadly includes a testing apparatus, a light source, a detector, and at least one focusing lens. The claims include an algorithm stored in a computer readable format and electronically coupled to the testing device, wherein the algorithm is configured to convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of at least one of the amount or the activity of at least one enzyme in the sample or the amount of an enzyme substrate in the sample. The claims include an interpretive algorithm configured to (i) calculate a calibration curve and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:
(1) Actual reduction to practice,
(2) Disclosure of drawings or structural chemical formulas,
(3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure),
(4) Method of making the claimed invention,
(5) Level of skill and knowledge in the art, and
(6) Predictability in the art. See MPEP 2163.
In the present invention, the instant specification discloses “an algorithm” that is configured to (i) calculate a calibration curve and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample. However, the specification is silent on what this algorithm is and how it determines these metrics numerically. The specification recites the algorithm “being stored in a computer readable format and electronically accessible by the testing device” and/or “querying” it when needed in more than one instance (see para [0007], [0015], [0016], [0083], [0085], [0097]). Further, the specification discloses the functionality of the algorithm as claimed in the limitation above (see at least para [0008], [0009], [0066], [0092], [0094], [0097], [0098], [0099]). However, the algorithm as claimed in the limitation above is recited in the specification without going into detail about the methodology/steps or numerical support for how the algorithm is calculating a calibration curve or converting the detected signal into a numerical value. One example in the specification on pages 39-42 only states that “an algorithm correction” can be used to address the difference between light emitted by a white vs. black iPhone flash. The example does not explicitly disclose anything in regards to how the algorithm is used to calculate a calibration curve or convert the detectable signal into a numerical value.
Regarding predictability, correlation between structure and function is not evident for the algorithm without any clear definition of the algorithm. Thus, the structure of the undefined algorithm configured to calculate a calibration curve and convert a detectable signal into a numerical value is unpredictable. For example, in the prior art there is a definition of a processor that is programmed to provide information from an acquired image such as in Fletcher et al. (US 2011/0009163) disclosed in paragraph [0087] and (Figure 1:30).
In view of the above cited evidence, one cannot visualize how the algorithm can function as described without a clear definition of how to calculate a calibration curve and how to convert a detectable signal into a numerical value. For all of these reasons, the specification fails to provide adequate written description for the genus of the claim and does not reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-16, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 26-27 recite the limitation "the interpretive algorithm" in the fourth to last line of claim 1, the third to last line of claim 26, and the third to last line of claim 27.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 introduces “an algorithm stored in a computer readable format and electronically coupled to the testing device, wherein the algorithm is configured to convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of at least one of the amount or the activity of at least one enzyme in the sample or the amount of an enzyme substrate in the sample”. It is unclear whether the interpretive algorithm is a separate algorithm or the same algorithm as previously introduced. 
Furthermore, claims 26-27 are dependent from claim 1 which recites “the interpretive algorithm is further configured to (i) calculate a calibration curve and then (ii) convert the dateable signal from the enzymatically activated detectable label to a numerical value”. Each of claims 26-27 also recites “the interpretive algorithm is further configured to (i) calculate a calibration curve and then (ii) convert the dateable signal from the enzymatically activated detectable label to a numerical value” and thus the interpretive algorithm of each of claims 26-27 is further configured to perform the same steps that the interpretive algorithm of claim 1 is already configured to perform. Consequently, it is unclear whether the interpretative algorithm of each of claims 26-27 is different than the interpretative algorithm of claim 1, whether the interpretative algorithm of each of claims 26-27 is configured to perform the recited steps once, or whether interpretative algorithm of each of claims 26-27 is configured to perform the recited steps twice.
Claims 1 and 27 recite the limitation "the calibration strip" in the seventh to last line of claim 1 and line 4 of claim 27.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the calibration strip is read to be the same as “a separate calibration strip cassette”.
Claim 1 recites “the lateral-flow chromatographic assay cassette further includes means for calibrating …”. Claim 1 recites each of the alternatives for “the means for calibration” includes “a lateral-flow chromatographic assay cassette”. Thus, claim 1 recites the lateral-flow chromatographic assay cassette further includes a lateral-flow chromatographic assay cassette. It is unclear whether “a lateral-flow chromatographic assay cassette” of the “means for calibration” is a separate entity from the previously introduced lateral-flow chromatographic assay cassette or whether “a lateral-flow chromatographic assay cassette” of the “means for calibration” is the same entity as the previously introduced lateral-flow chromatographic assay cassette.
Similarly, claims 26-27 each recite “the lateral-flow chromatographic assay cassette further includes a lateral-flow chromatographic assay cassette”. It is unclear whether “a lateral-flow chromatographic assay cassette” is a separate entity from the previously introduced lateral-flow chromatographic assay cassette or whether “a lateral-flow chromatographic assay cassette” is the same entity as the previously introduced lateral-flow chromatographic assay cassette. It is additionally unclear whether “a lateral-flow chromatographic assay cassette” that is further included in the lateral-flow chromatographic assay cassette of claims 26-27 is a separate and additional entity from “a lateral-flow chromatographic assay cassette” of the “means for calibration” of claim 1 or whether it is the same entity as “a lateral-flow chromatographic assay cassette” of the “means for calibration” of claim 1. 
Claim limitations “the algorithm is configured to convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of at least one of the amount or the activity of at least one enzyme in the sample or the amount of an enzyme substrate in the sample” in claim 1 and 
“the interpretive algorithm is further configured to (i) calculate a calibration curve and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample” in claims 1, 26, and 27 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The algorithm as claimed in the limitations above is recited in the specification without going into detail about the methodology/steps or numerical support for how the algorithm is calculating a calibration curve or converting the detectable signal into a numerical value. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 13-16, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2005/0203353 A1) in view of Sanders (US 2007/0128589 A1).
Regarding claim 1, Ma teaches an assay system for quantification of at least one analyte in a biological sample (e.g., abstract, par. 11, 20, 23, 30-32), the assay system, comprising:
a lateral-flow chromatographic assay cassette (e.g., sample tray 40 with test strip(s) 42, see par. 32, 68, 93, 113, 126-127; Figs. 3-4, 8), the lateral-flow chromatographic assay cassette including a sample application zone in fluid communication with a test zone via a fluid transport matrix (application region and detection zone/measurement zone, par. 34, 92-93);
a testing device for data collection and data analysis, the testing device comprising a handheld computing device selected from the group consisting of a handheld digital camera device, a cellular phone, a smart phone, and a tablet computer (e.g., digital camera, par. 24, 46-47, 52, 62, 64, 75-76, 113, 124; Figs. 3-5), the testing device including:
a testing apparatus configured to be coupled to the handheld computing device and configured to position the lateral-flow chromatographic assay cassette in proximity to a detector and a light source to control for focal length from the detector to the lateral-flow chromatographic assay cassette and to control for illumination of the lateral-flow chromatographic assay cassette by the light source (apparatus 11 is coupled to handheld computing device comprising handheld digital camera and positions test strip(s) in proximity to detector (e.g., digital camera 30) and light source (e.g., an illumination (or light) source 51) and thus controls for focal length from the detector to and for illumination of the lateral-flow chromatographic assay cassette, par. 113, 124; Figs. 3-5);
the light source capable of transmitting at least one wavelength of light configured to yield a detectable signal (illumination (or light) source 51), par. 75-76, 124, Figs. 3-5);
the detector comprising a camera positioned to capture the detectable signal (digital camera 30, 24, 46-47, 52, 62, 64, 75-76, 113, 124; Figs. 3-5);
at least one focusing lens interposed between the light source, the detector, and the lateral-flow chromatographic assay cassette (illumination enhancement and close-up lenses 54, par. 75-76, 124; Fig. 5),
an algorithm stored in a computer readable format and electronically coupled to the testing device, wherein the algorithm is configured to convert the detectable signal to a numerical value for quantification of analyte in the sample (software, e.g., generic software 18 and application specific software 19, par. 9, 13, 27-28, 83-84, 86-87, 112, 117-118, 121; see Fig. 2);
the lateral-flow chromatographic assay cassette further includes means for calibrating, wherein the means for calibration includes at least one of:
a lateral-flow chromatographic assay cassette that includes at least a first calibration standard and a second calibration standard configured to provide at least a two-point calibration curve (e.g., test samples with known substance concentrations, used to form calibration model/curve, par. 137), or
a lateral-flow chromatographic assay cassette that includes a test strip and a separate calibration strip cassette, wherein the calibration strip includes a detectable signal configured to provide a known response to a known amount of the analyte (e.g., test samples with known substance concentrations, each test sample is put into the invented apparatus in turns, thereby reading on a separate calibration strip cassette, par. 137), and
wherein the interpretive algorithm is further configured to (i) calculate a calibration curve (e.g., par. 118, 121, 137; Fig. 2) and then (ii) convert the detectable signal to a numerical value for quantification (e.g., par. 121, 137; Fig. 2).
Ma fails to specifically teach the assay system is an enzyme-based assay system for quantification of at least one of the activity level or concentration of at least one enzyme or an enzyme substrate in a biological sample. Ma fails to specifically teach the lateral-flow chromatographic assay has an enzymatically activated detectable label configured for detecting an analyte by assaying a reaction involving an enzyme and a substrate, wherein the enzymatically activated detectable label is immobilized in the test zone, and wherein the analyte is one of an enzyme or an enzyme substrate. 
Sanders teaches a lateral-flow chromatographic assay cassette having an enzymatically activated detectable label configured for detecting an analyte by assaying a reaction involving an enzyme and a substrate (lateral flow device, par. 43, 192; Fig. 21; colorimetric component reads on activated detectable label, par. 18-19, 29). Sanders teaches the lateral-flow chromatographic assay cassette includes a test zone (e.g., substrate line 3, Fig. 21). Sanders teaches the enzymatically activated detectable label is immobilized in the test zone and the analyte is an enzyme (e.g., a substrate comprising at least one colorimetric component attached to a peptide, substrate is attached to a solid support, par. 18, e.g., substrate line 3, par. 43, Fig. 21). Sanders teaches the enzyme is in a mobile phase (enzyme is in mobile phase insofar as it is contained in the sample that is flowed, e.g., 74-75). Sanders teaches the enzymatically detectable label is coupled to the substrate and is cleavable in response to enzymatic cleavage of the substrate (a substrate comprising at least one colorimetric component attached to a peptide, modification can include the enzyme cleaving the peptide, par. 18-19, 23, 71, 74-75). Sanders teaches detection of at least one enzyme in the sample includes detecting of a loss of the enzymatically activated detectable label from the substrate over time (e.g., a change from one color or hue … to a colorless or less or more visible color or hue, par. 19, 32). Sanders teaches the enzymatically detectable label includes, for example, dyes or fluorescent dyes (e.g., the first colorimetric component is a dye, such as a fluorescent dye, a luminescent dye or a chromogenic dye, par. 29). Sanders teaches the detectable signal includes, for example, fluorescence (e.g., abstract, par. 19, 32). Sanders teaches a product of enzymatic cleavage interacts with a reporter to yield the enzymatically activated signal and is linked to development of the enzymatically activated detectable signal from a reporter through at least one additional reaction, wherein the at least one additional reaction yields a product that interacts with the reporter to yield the enzymatically activated detectable signal (e.g., upon cleaving the peptide, the detectable signal can result from the interaction between the reporter enzyme and its substrate, par. 20; par. 156-159).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral-flow chromatographic assay cassette of Ma to have an enzymatically activated detectable label configured for detecting an analyte by assaying a reaction involving an enzyme and a substrate, wherein the enzymatically activated detectable label is immobilized in the test zone of Ma, and wherein the analyte is an enzyme as taught by Sanders and to accordingly modify the assay system of Ma for detection of enzymes to produce an enzyme-based assay system for quantification of at least one of the activity level or concentration of at least one enzyme or an enzyme substrate in a biological sample because Ma is generic with respect to the signal generation means of the lateral-flow chromatographic assay cassettes and the analytes that can be detected that can be incorporated into the assay system and one would be motivated to use the appropriate signal generation means for the lateral-flow chromatographic assay cassette for detection of the desired analyte. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Ma teaches an assay system for quantitative measurement of an analyte including a lateral-flow chromatographic assay cassette but is generic to the of signal generation means of the lateral-flow chromatographic assay cassettes and the analytes that can be detected that can be used and Sanders teaches a specific signal generation means in a lateral-flow chromatographic assay cassette for detection of enzymes. 
Regarding claim 2, Ma in view of Sanders as detailed above teaches the enzyme-based system of claim 1, wherein enzyme is in a mobile phase and the substrate comprises a line of material immobilized in the test zone perpendicular to a flow direction through the fluid transport matrix (see e.g., Ma, Fig. 7(c), 8(b)-8(c)).
Regarding claim 3, Ma in view of Sanders as detailed above teaches the enzyme-based system of claim 1, wherein the enzymatically detectable label is coupled to the substrate and is cleavable in response to enzymatic cleavage of the substrate (a substrate comprising at least one colorimetric component attached to a peptide, modification can include the enzyme cleaving the peptide, Sanders, par. 18-19, 23, 71, 74-75).
Regarding claim 4, Ma in view of Sanders as detailed above teaches the enzyme-based system of claim 3. Although Ma in view of Sanders does not specifically teach quantification of the amount or the activity of the at least one enzyme in the sample includes a measurement of a loss of the enzymatically activated detectable label from the substrate as a function of time, this limitation is considered a functional limitation that does not require additional structural limitations to the claimed system. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Ma in view of Sanders teaches the enzyme-based system including the enzymatically detectable label that is coupled to the substrate and that is cleavable in response to enzymatic cleavage of the substrate as required and therefore the system of Ma in view of Sanders is considered capable of performing the recited functional limitation.
Regarding claims 6-8, Ma in view of Sanders as detailed above teaches a product of enzymatic cleavage interacts with a reporter to yield the enzymatically activated signal and is linked to development of the enzymatically activated detectable signal from a reporter through at least one additional reaction, wherein the at least one additional reaction yields a product that interacts with the reporter to yield the enzymatically activated detectable signal (e.g., upon cleaving the peptide, the detectable signal can result from the interaction between the reporter enzyme and its substrate, Sanders, par. 20; e.g., Sanders, par. 156-159).
Regarding claim 13, Ma teaches at least one wavelength filter is interposed between the light source and the later-flow chromatographic assay cassette (e.g., optical filters, par. 24, 31, 33, 47, 52, 62, 74-76; e.g., optical filters 53 is between illumination (or light) source 51 and cassette 42, see Fig. 5(a)).
Regarding claim 14, Ma teaches at least one light conducting element is interposed between the light source and the lateral-flow chromatographic assay cassette to provide even illumination of at least the test zone of the lateral-flow chromatographic assay cassette (e.g., illumination enhancement and close-up lenses 54, par. 75-76, 124; Fig. 5).
Regarding claim 15, Ma in view of Sanders as detailed above teaches the enzymatically detectable label includes, for example, dyes or fluorescent dyes (e.g., the first colorimetric component is a dye, such as a fluorescent dye, a luminescent dye or a chromogenic dye, Sanders, par. 29).
Regarding claim 16, Ma in view of Sanders as detailed above teaches the detectable signal includes, for example, fluorescence (e.g., abstract, par. 19, 32).
Regarding claim 26, Ma in view of Sanders as detailed above teaches the lateral-flow chromatographic assay cassette further includes a lateral-flow chromatographic assay cassette that includes at least a first calibration standard and a second calibration standard configured to provide at least a two-point calibration curve (e.g., test samples with known substance concentrations, used to form calibration model/curve, Ma, par. 137);
at least one wavelength filter is interposed between the light source and the later-flow chromatographic assay cassette (e.g., optical filters, Ma, par. 24, 31, 33, 47, 52, 62, 74-76; e.g., optical filters 53 is between illumination (or light) source 51 and cassette 42, see Fig. 5(a)); and 
the interpretive algorithm is further configured to (i) calculate a calibration curve (e.g., par. 118, 121, 137; Fig. 2) and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample (e.g., Ma, par. 121, 137; Fig. 2).
Regarding claim 27, Ma in view of Sanders as detailed above teaches the lateral-flow chromatographic assay cassette further includes a lateral-flow chromatographic assay cassette that includes a test strip and a separate calibration strip cassette, wherein the calibration strip includes an enzymatically activated detectable signal configured to provide a known response to a known amount of the enzyme (e.g., test samples with known substance concentrations, each test sample is put into the invented apparatus in turns, thereby reading on a separate calibration strip cassette, Ma, par. 137);
at least one wavelength filter is interposed between the light source and the later-flow chromatographic assay cassette (e.g., optical filters, Ma, par. 24, 31, 33, 47, 52, 62, 74-76; e.g., optical filters 53 is between illumination (or light) source 51 and cassette 42, see Fig. 5(a)); and 
the interpretive algorithm is further configured to (i) calculate a calibration curve (e.g., par. 118, 121, 137; Fig. 2) and then (ii) convert the detectable signal from the enzymatically activated detectable label to a numerical value for quantification of the amount or the activity of at least one enzyme in the sample (e.g., Ma, par. 121, 137; Fig. 2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2005/0203353 A1) in view of Sanders (US 2007/0128589 A1) as applied to claim 1 above, and further in view of Goldberg (US 2010/0209943 A1).
Ma in view of Sanders teaches the enzyme-based assay system of claim 1, but fails to specifically teach the light source is at least one of a camera flash, an autofocus illuminator, ambient light, sunlight, an LED light, an incandescent lamp, or a gas-discharge lamp.
Goldberg teaches a system including a lateral flow test strip and an illuminator for quantification of protease activity or a product of protease activity using dye-linked protease substrate bonded in a defined location to a solid support (par. 41, 43, 84; illuminators 720, test strips 400, Figs. 2A-2C, 4; abstract, par. 14, 17-18, 24, 59, 73-75, 95; reporter or marker or dye may be fluorescent, e.g., par. 18). Goldberg teaches illuminators can be LEDs (par. 84).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light source of the enzyme-based assay system of Ma in view of Sanders to be an LED light as taught in Goldberg because Ma in view of Sanders is generic with respect to the light source that can be incorporated into the system and one would be motivated to use the appropriate light source for production of the desired signal. One having skill in the art would have a reasonable expectation of success in combining the prior art references because Goldberg and Ma in view of Sanders are similarly drawn to lateral flow assay systems for detection of enzymes involving optical signals.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2005/0203353 A1) in view of Piasio (US 2004/0203086 A1).
Regarding claims 1 and 5, Ma teaches an assay system for quantification of at least one analyte in a biological sample (e.g., abstract, par. 11, 20, 23, 30-32), the assay system, comprising:
a lateral-flow chromatographic assay cassette (e.g., sample tray 40 with test strip(s) 42, see par. 32, 68, 93, 113, 126-127; Figs. 3-4, 8), the lateral-flow chromatographic assay cassette including a sample application zone in fluid communication with a test zone via a fluid transport matrix (application region and detection zone/measurement zone, par. 34, 92-93);
a testing device for data collection and data analysis, the testing device comprising a handheld computing device selected from the group consisting of a handheld digital camera device, a cellular phone, a smart phone, and a tablet computer (e.g., digital camera, par. 24, 46-47, 52, 62, 64, 75-76, 113, 124; Figs. 3-5), the testing device including:
a testing apparatus configured to be coupled to the handheld computing device and configured to position the lateral-flow chromatographic assay cassette in proximity to a detector and a light source to control for focal length from the detector to the lateral-flow chromatographic assay cassette and to control for illumination of the lateral-flow chromatographic assay cassette by the light source (apparatus 11 is coupled to handheld computing device comprising handheld digital camera and positions test strip(s) in proximity to detector (e.g., digital camera 30) and light source (e.g., an illumination (or light) source 51) and thus controls for focal length from the detector to and for illumination of the lateral-flow chromatographic assay cassette, par. 113, 124; Figs. 3-5);
the light source capable of transmitting at least one wavelength of light configured to yield a detectable signal (illumination (or light) source 51), par. 75-76, 124, Figs. 3-5);
the detector comprising a camera positioned to capture the detectable signal (digital camera 30, 24, 46-47, 52, 62, 64, 75-76, 113, 124; Figs. 3-5);
at least one focusing lens interposed between the light source, the detector, and the lateral-flow chromatographic assay cassette (illumination enhancement and close-up lenses 54, par. 75-76, 124; Fig. 5),
an algorithm stored in a computer readable format and electronically coupled to the testing device, wherein the algorithm is configured to convert the detectable signal to a numerical value for quantification of analyte in the sample (software, e.g., generic software 18 and application specific software 19, par. 9, 13, 27-28, 83-84, 86-87, 112, 117-118, 121; see Fig. 2);
the lateral-flow chromatographic assay cassette further includes means for calibrating, wherein the means for calibration includes at least one of:
a lateral-flow chromatographic assay cassette that includes at least a first calibration standard and a second calibration standard configured to provide at least a two-point calibration curve (e.g., test samples with known substance concentrations, used to form calibration model/curve, par. 137), or
a lateral-flow chromatographic assay cassette that includes a test strip and a separate calibration strip cassette, wherein the calibration strip includes a detectable signal configured to provide a known response to a known amount of the analyte (e.g., test samples with known substance concentrations, each test sample is put into the invented apparatus in turns, thereby reading on a separate calibration strip cassette, par. 137), and
wherein the interpretive algorithm is further configured to (i) calculate a calibration curve (e.g., par. 118, 121, 137; Fig. 2) and then (ii) convert the detectable signal to a numerical value for quantification (e.g., par. 121, 137; Fig. 2).
Ma fails to specifically teach the assay system is an enzyme-based assay system for quantification of at least one of the activity level or concentration of at least one enzyme or an enzyme substrate in a biological sample. Ma fails to specifically teach the lateral-flow chromatographic assay has an enzymatically activated detectable label configured for detecting an analyte by assaying a reaction involving an enzyme and a substrate, wherein the enzymatically activated detectable label is immobilized in the test zone, and wherein the analyte is one of an enzyme or an enzyme substrate. 
Ma fails to teach the enzymatically activated detectable label is configured to develop a detectable signal in response to enzymatic cleavage of the substrate and the enzyme and the enzymatically activated detectable label are immobilized to the fluid transport matrix and the substrate is in the mobile phase.
Piasio teaches a lateral-flow chromatographic assay cassette having an enzymatically activated detectable label configured for detecting an analyte by assaying a reaction involving an enzyme and a substrate, wherein the enzymatically activated detectable label is immobilized in a test zone and the analyte is an enzyme or an enzyme substrate (lateral flow chromatographic assay, abstract, par. 10; analyte may be an enzyme or an enzyme substrate, par. 35, e.g., enzyme substrate: cholesterol, creatinine, par. 57-59; dry ingredients deposited in the substrate zone include enzyme and enzymatically activated detectable label, e.g., cholesterol esterase, cholesterol oxidase, 4-aminoantipyrine and a phenol derivative; creatinine immunohydrolase, sarcosine oxidase, peroxidase, 4-aminoantipyrine and a phenol derivative, par. 57-59). Piasio teaches the enzymatically activated detectable label is configured to develop a detectable signal in response to enzymatic cleavage of the substrate (a desired color upon occurrence of the desired reaction, abstract, par. 10, 57-59) and wherein the enzyme and the enzymatically activated detectable label are immobilized to the fluid transport matrix (e.g., par. 57-59) and the substrate is in the mobile phase (e.g., sample flows from the sample pad into the substrate zone, abstract, par. 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral-flow chromatographic assay cassette of Ma to have an enzymatically activated detectable label configured for detecting an analyte by assaying a reaction involving an enzyme and a substrate, wherein the enzymatically activated detectable label is immobilized in the test zone of Ma, and wherein the analyte is an enzyme or enzyme substrate, wherein the enzymatically activated detectable label is configured to develop a detectable signal in response to enzymatic cleavage of the substrate and wherein the enzyme and the enzymatically activated detectable label are immobilized to the fluid transport matrix and the substrate is in the mobile phase, as taught by Piasio and to accordingly modify the assay system of Ma for detection of enzymes or enzyme substrates to produce an enzyme-based assay system for quantification of at least one of the activity level or concentration of at least one enzyme or an enzyme substrate in a biological sample because Ma is generic with respect to the signal generation means of the lateral-flow chromatographic assay cassettes and the analytes that can be detected that can be incorporated into the assay system and one would be motivated to use the appropriate signal generation means for the lateral-flow chromatographic assay cassette for detection of the desired analyte. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Ma teaches an assay system for quantitative measurement of an analyte including a lateral-flow chromatographic assay cassette but is generic to the of signal generation means of the lateral-flow chromatographic assay cassettes and the analytes that can be detected that can be used and Piasio teaches a specific signal generation means in a lateral-flow chromatographic assay cassette for detection of enzymes or enzyme substrates.
Response to Arguments
Applicant’s arguments, see p. 10, filed 4/14/2022, with respect to the objection of claims 17-25 have been fully considered and are persuasive in light of amendments to the claims.  The objection of claims 17-25 has been withdrawn. 
Applicant's arguments, see p. 10, filed 4/14/2022, with respect to rejection of claims 1-16, 26 and 27 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. Applicant has not shown where in the specification the algorithm as claimed is disclosed in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.
Applicant's arguments, see p. 10, filed 4/14/2022, with respect to rejection of claims 1-16, 26 and 27 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Applicant has not resolved the indefiniteness issues with the amendments as further detailed above.
Applicant's arguments, see p. 10-11, filed 4/14/2022, with respect to interpretation of claims 9, 26 and 27 under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. The claim limitations still use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier as detailed above and are thus interpreted under 35 U.S.C. 112(f).
Applicant’s arguments, see p. 11, filed 4/14/2022, with respect to the rejection of claims 1-16, 26 and 27 under 35 U.S.C. 101 have been fully considered and are persuasive in light of amendments to the claims.  The rejection of claims 1-16, 26 and 27 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments with respect to the various rejections of the claims under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 19, filed 4/14/2022, with respect to the rejection of claims 1-16, 26 and 27 under the principles of res judicata have been fully considered and are persuasive in light of amendments to the claims.  The rejection of claims 1-16, 26 and 27 under the principles of res judicata has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641